                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

JAMES MCALPHIN, ADC #88328                                                        PLAINTIFF

v.                              Case No. 5:19-cv-00189-KGB

ESTELLA BLAND, Advanced Nurse Practitioner, and
CORRECT CARE SOLUTIONS                                                         DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff James McAlphin’s claims are dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 22nd day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
